ORDER ON MANDATE
PER CURIAM.
WHEREAS, the judgment of this court was entered in this cause on June 25, 1974 (296 So.2d 652) affirming the summary final judgment of the Circuit Court for Dade County, Florida, and
WHEREAS, on review of this court’s judgment, by certiorari, the Supreme Court of Florida by its opinion and judgment filed April 7, 1976, 330 So.2d 459 and mandate now lodged in this court quashed this court’s judgment and remanded the cause for further proceedings;
IT IS ORDERED that the mandate of this court heretofore issued in this cause on July 11,1974 is withdrawn, the judgment of this court filed herein on June 25, 1974 is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court, the summary final judgment of the circuit court appealed herein is reversed and the cause is remanded for further proceedings consistent with the opinion and judgment of the Supreme Court of Florida as adopted by this court. Costs allowed shall be taxed in the trial court (Rule 3.16 b, F.A.R.).